DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The limitation “a spherical wave emission device” as found in claims 1, 3, and 5-6 continues to be interpreted under 35 USC 112(f) as discussed in the previous Office action of March 4, 2022.
Allowable Subject Matter
Claims 1-6 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a digital laser holography-based rapid lens center offset detection device, the device comprising a spherical wave emission device, a reticle, a lens to be detected, an image sensor, and a computer, wherein, among other essential limitations, a spherical wave formed by the spherical wave emission device is diffracted through the reticle, and a hologram formed by interference superposition of a diffracted wave and a reference light wave that does not change is acquired through the image sensor, and a distance between the reticle and the lens to be detected is regulated to detect a center offset of the lens, in combination with the rest of the limitations of the above claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 4, 2022